         Case 1:17-cr-00244-DCN Document 188 Filed 07/27/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


    UNITED STATES OF AMERICA,                          Case No. 1:17-cr-00244-DCN-1

                 Plaintiff,                            MEMORANDUM DECISION AND
                                                       ORDER
          vs.

    JUAN JOSE VALENZUELA, Jr., et al.,

                 Defendant.


                                      I. INTRODUCTION

        Pending before the Court is Defendant Juan Jose Valenzuela Jr.’s Motion to Reduce

Sentence under 18 U.S.C. § 3582(c)(1)(A). Dkts. 166, 169, 186.1 The time for briefing has

now elapsed, and the matter is ripe for the Court’s consideration.

        Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the motion and amended motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). Upon review, the Court finds good cause

to DENY Valenzuela’s Motion for the reasons below.



1
 To be clear, Dkt. 166 is Valenzuela’s original Motion to Reduce Sentence, and Dkt. 169 is his amended
motion to that same end. And Dkt. 186 is almost a word for word copy of Dkt. 166 filed in civil court.
Throughout the rest of this Order, the Court refers to them as one motion.


MEMORANDUM DECISION AND ORDER - 1
        Case 1:17-cr-00244-DCN Document 188 Filed 07/27/21 Page 2 of 8




                                       II. BACKGROUND

       Valenzuela pled guilty to the sole count of an indictment on conspiracy to distribute

methamphetamine and marijuana, violating 21 U.S.C. § 841(a)(1). Dkt. 158, at 1. On May

15, 2019, the Court sentenced Valenzuela to a term of 235 months of prison and five years

of supervised release. Id. at 2. He is currently serving his term of incarceration at the

Federal Correctional Institution in Florence, Colorado (“FCI Florence”). On August 2,

2017, Valenzuela was arrested in a hotel room in Boise and charged with attempted

strangulation and possession of a controlled substance (felony and misdemeanor charges,

respectively). Dkt. 153, at 4.

       During his time in jail, law enforcement personnel recorded several phone calls

made by Valenzuela. Id. Due to the content of these phone calls, it became apparent to law

enforcement that Valenzuela was orchestrating a drug deal in which he and his cohorts

would obtain just shy of five pounds of methamphetamine and just over eight pounds of

marijuana. Id. at 5. Unfortunately for Valenzuela, his nefarious symphony crescendoed

sooner than anticipated when law enforcement officers stopped and searched the vehicle

of Valenzuela’s co-conspirators. Id. at 5.

       While Valenzuela did receive credit for accepting responsibility on his Presentence

Investigation Report (Dkt. 153), he also received an enhancement for his role as the

conspiracy leader. Id. at 6. Furthermore, the Court takes note of Valenzuela’s considerable

criminal history spanning most of his adult life. Id. at 7–11.

       Valenzuela now seeks to move the Court to reduce his sentence. Dkts. 166, 169,

186. He seeks a reduction in his sentence under the First Step Act (“FSA”), which allows


MEMORANDUM DECISION AND ORDER - 2
          Case 1:17-cr-00244-DCN Document 188 Filed 07/27/21 Page 3 of 8




a court to modify a sentence under certain circumstances. 2

                                     III. LEGAL STANDARD
        To modify a term of imprisonment, a district court must, as a threshold matter,

determine whether a defendant has exhausted his or her administrative remedies. 18 U.S.C.

§ 3582(c)(1)(A). Next, a district court may modify terms of imprisonment only if

“extraordinary and compelling reasons warrant such a reduction,” and the reduction is

“consistent with applicable policy statements” issued by the U.S. Sentencing Commission.

Id. If the latter criteria are met, the district court must then consider the sentencing factors

outlined in 18 U.S.C. § 3553(a) to the extent they are applicable. Id.; see also United States

v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019).

        Additionally, the Ninth Circuit has recently held that U.S.S.G. § 1B1.13 is not

binding on courts as to § 3582(c)(1)(A) as revised by the FSA; however, it “may inform

the district court’s discretion.” United States v. Aruda, 993 F.3d 797, 802(9th Cir. 2021).

                                              IV. DISCUSSION

        A. Exhaustion of Administrative Remedies

        The FSA allows a motion for modification by either the Director of the BOP; or by

a defendant “after the defendant has fully exhausted all administrative rights to appeal a

failure of the [B.O.P.] to bring a motion on the defendant’s behalf or the lapse of 30 days


2
  “Prior to the passage of the FSA, only the Director of the Bureau of Prisons . . . could file a motion for
compassionate release, and that very rarely happened.” United States v. Shields, No. 12-cr-00410-BLF-1,
2019 WL 2359231, at *1 (N.D. Cal. June 4, 2019) (quoting United States v. Gutierrez, No. CR 05-0217
RB, 2019 WL 1472320, at *1 (D.N.M. Apr. 3, 2019). The FSA amended 18 U.S.C. § 3582(c)(1)(A) to
permit modification of a term of imprisonment upon motion of the Director of the BOP or upon motion of
the defendant after the defendant has exhausted his or her administrative rights. FSA, Pub. L. No. 115-391,
132 Stat. 5194 (Dec. 21, 2018).


MEMORANDUM DECISION AND ORDER - 3
        Case 1:17-cr-00244-DCN Document 188 Filed 07/27/21 Page 4 of 8




from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In addition, “[e]xhaustion occurs when the BOP

denies a defendant’s [motion for compassionate release].” United States v. Mondaca, No.

89-cr-0655 D.M.S., 2020 WL 1029024, at *2 (S.D. Cal. March 3, 2020).

       Valenzuela offers nothing to indicate that he has petitioned the BOP to modify his

prison term. Therefore, the Court will DENY Valenzuela’s Motion because he has not

exhausted his administrative remedies. However, even if Valenzuela had exhausted his

administrative remedies, the result would nonetheless be the same.

       B. Extraordinary and Compelling Reasons

       If an individual has exhausted all of their administrative remedies, which

Valenzuela has not, a court must next consider whether there are “extraordinary and

compelling reasons” that warrant a permanent reduction in his sentence. 18 U.S.C. §

3582(c)(1)(A)(i). Additionally, the court must decide if “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Valenzuela bears the burden of establishing that compelling and

extraordinary reasons exist to justify compassionate release. United States v. Holden, 452

F. Supp. 3d 964, 969 (D. Or. 2020).

       “Extraordinary and compelling reasons” are defined as (A) medical conditions of

the defendant that limit the inmate’s ability to provide self-care; (B) age of the defendant;

(C) certain family circumstances; or (D) other extraordinary and compelling reasons that

exist either separately or in combination with the previously described categories. 18

U.S.C. § 3582(c)(1)(A); see also §1B1.13 (United States Sentence Commission: Reduction


MEMORANDUM DECISION AND ORDER - 4
        Case 1:17-cr-00244-DCN Document 188 Filed 07/27/21 Page 5 of 8




in Terms of Imprisonment Commentary.)

       Again, Valenzuela offers nothing to suggest that his situation presents extraordinary

or compelling reasons that warrant a reduction in his sentence. Valenzuela is 48 years old

and “reported [that] he is generally healthy,” Valenzuela also “reported no other serious

prior illness or injuries” at the time of his incarceration, nor does he advance any now. Dkt.

153, at 13. He also does not convince the Court of any other reason that justifies his request.

Simply put, Valenzuela has not met his burden.

       C. Factors to Be Considered Under 18 U.S.C. § 3553(a).

       In addition to analyzing whether “extraordinary and compelling” circumstances

exist, a court must also examine the factors detailed in 18 U.S.C. § 3553(a). Those factors

include the purposes of sentencing, which are: “(A) to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense;(B) to afford

adequate deterrence to criminal conduct;(C) to protect the public from further crimes of the

defendant; and(D) to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner. Valenzuela’s

role as the leader of a conspiracy that dealt in pounds of methamphetamine and marijuana

reflects the seriousness of the crime—running the conspiracy while behind bars is the

zenith of lack of respect for the law. In light of Valenzuela’s substantial criminal history,

reducing his sentence would run contrary to the need to protect the public from future

crimes of Valenzuela and would serve as an inadequate deterrent. Reducing Valenzuela’s

sentence would fly in the face of the policy rationales set out in § 1B1.13.

       Because Valenzuela has not exhausted his administrative remedies, has not met his


MEMORANDUM DECISION AND ORDER - 5
        Case 1:17-cr-00244-DCN Document 188 Filed 07/27/21 Page 6 of 8




burden of showing extraordinary and compelling reasons to justify a reduction in his

sentence, and has not shown how a reduction of his sentence would comport with the

factors a court must consider, the Court will DENY Valenzuela’s Motion to Reduce

Sentence.

                                        V. CONCLUSION

       Valenzuela’s Motion primarily rests on the theory that his sentence is too high

because he was not the one who possessed the drugs during the traffic stop. He points out

that he wasn’t even at the “scene of the crime.” See Dkt. 166, at 2, 3, 5; see also Dkt. 169,

at 2, 5, 6. Also, he asserts that he did not know methamphetamine would be a part of the

transaction.

       There are a few issues with Valenzuela’s argument. First, it is wholly inapplicable

to a Motion to Reduce Sentence. A motion under 18 U.S.C. § 3582(c)(1)(A) is not a motion

to reargue and re-adjudicate the facts of the case. It is intended to be an avenue where an

individual can show new and extraordinary circumstances that justify a modification in the

terms of their sentence. Valenzuela takes the opportunity to object to presentence reports

and challenge the facts of the case. However, he does not address the correct issues for a

reduction of his sentence.

       Additionally, it seems Valenzuela lacks a clear understanding of the nature of a

conspiracy. One of the apparent qualities of a conspiracy is its derivative liability; that is

to say, members of the conspiracy can be punished for the illegal acts carried out by other

members, despite a lack of direct involvement, so long as the act furthers the conspiracy.

“We therefore apply the well-established principle that a conspiracy (is) not to be judged


MEMORANDUM DECISION AND ORDER - 6
        Case 1:17-cr-00244-DCN Document 188 Filed 07/27/21 Page 7 of 8




by dismembering it and viewing its separate parts, but only by looking at it as a whole.”

Beltz Travel Serv., Inc. v. Int'l Air Transp. Ass’n, 620 F.2d 1360, 1366 (9th Cir. 1980)

(cleaned up). Further, “all conspirators are jointly liable for the acts of their co-

conspirators.” Id.

       This means, despite being imprisoned when his co-conspirator was pulled over and

caught with the drugs, Valenzuela is just as liable as his co-conspirator for the drugs. It

also means that the Court will not deconstruct the conspiracy and evaluate liability based

on the separate parts an individual was responsible for. The person who only made phone

calls is no less liable than the person who picked up and transported the methamphetamine

and marijuana. Moreover, in this case, the individual making the phone calls was the

conspiracy leader, which carries with it an enhancement. Dkt. 153, at 6.

       Finally, Valenzuela’s argument that he did not know about the methamphetamine is

unpersuasive and contradicted by the record. See Dkt. 153-1 at 2(“Information obtained by

law enforcement following an interview with a cooperating witness . . . stated the defendant

[Valenzuela] called the cooperating witness from jail and asked the cooperating witness to

travel to California to meet the defendant’s cousin, Guillermo Nunez-Beltran, for the

purpose of picking up methamphetamine and transporting it back to Idaho.”). For these

reasons, Valenzuela’s arguments are wholly without merit to reduce his sentence.

///
///
///
///



MEMORANDUM DECISION AND ORDER - 7
      Case 1:17-cr-00244-DCN Document 188 Filed 07/27/21 Page 8 of 8




                                    V. ORDER

The Court HEREBY ORDERS:

  1. Valenzuela’s Motion to Reduce Sentence filed in criminal and civil court (Dkt. 166

     and Dkt. 186) and his Amended Motion to Reduce Sentence (Dkt. 169) are

     DENIED.


                                              DATED: July 27, 2021


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
